UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LEWIS NATHANIEL CLAY,                )
                                     )
          Plaintiff,                 )
                                     )
       v.                            ) Civil Action No. 09-0179 (RBW)
                                     )
UNITED STATES                        )
DEPARTMENT OF JUSTICE et al.,        )
                                     )
          Defendants.                )
____________________________________)


                                 MEMORANDUM OPINION

       In this action brought under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552

(2008), the plaintiff challenges the responses of the Drug Enforcement Administration (“DEA”)

and the Executive Office for United States Attorneys (“EOUSA”) to his requests for records “to

wit: Receipts for Cash used in the purchase of drugs on March 11, 2002.” Complaint for

Declaratory and Injunctive Relief to Effect Release of Records (“Compl.”) [Dkt. No. 1] at 1.

The defendants move for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure. Upon consideration of the parties’ submissions and the entire record, the Court will

grant the defendants’ motion and enter judgment in their favor accordingly.

                                      I. BACKGROUND

       1. The EOUSA Records Request

       By letter dated June 21, 2004, the plaintiff requested from the EOUSA “the voucher on

the amount of money paid” to a confidential informant, phone records of calls between him and

his attorney that were “made and recorded” from the Atlanta Pretrial Detention Center from “the
10th through the 28th” of February, and “the grand jury minutes or transcripts.” Declaration of

John F. Boseker (“Boseker Decl.”) [Dkt. No. 18-4], Exhibit (“Ex.”) A. The plaintiff narrowed

his request by letter on January 15, 2005, to (1) “[r]eceipt(s) . . . verifying the amount of money

that was issued from the cashier to the confidential informant” to purchase drugs from the

plaintiff on March 11, 2002, (2) “[r]eceipt(s) of . . . money returned that was not used in [the]

transaction . . . [and] (3) receipt(s) of the government’s funds used to pay the CI for services

furnished during the investigation and conviction of [the plaintiff].” Id., Ex. I.

       By letter dated February 9, 2005, the EOUSA informed the plaintiff that a search

conducted in the United States Attorney’s Office for the Northern District of Georgia

(“USAO/NDGA”) located no responsive records. Id., Ex. J. It suggested that the plaintiff make

a request to the DEA and informed the plaintiff of his right to appeal that determination to the

Department of Justice’s Office of Information and Privacy (“OIP”). Id. In response to the

plaintiff’s appeal submitted February 22, 2005, id., Ex. K., the OIP affirmed the EOUSA’s no-

records response by letter on May 9, 2005, id., Ex. M.

       2. The DEA Records Request

       By letter dated October 23, 2004, the plaintiff requested from the DEA “[r]eceipts of

money paid to a confidential informant, Voucher’s Drug Buy/Michelle Hardy, 3/11/2002.

CASHIER: Spring Williams, DEA” and “copies of the contents of the file complied [sic] by the

DEA during the investigation and prosecution of the cited [criminal] case.” Declaration of

William C. Little, Jr. (“Little Decl.”) [Dkt. No. 18-5], Ex. A. By letter on November 16, 2004,

the DEA neither confirmed nor denied the existence of such records and advised the plaintiff of

his right to appeal to the OIP. Id., Ex. C. By letter dated February 16, 2005, the plaintiff


                                                  2
requested substantially the same records, id., Ex. D, to which the DEA responded by letter on

April 25, 2005, id., Ex. G, advising the plaintiff that it was denying his request and withholding

three pages of information under the Privacy Act, 5 U.S.C. 552a(j)(2), and FOIA exemptions

(b)(2), (b)(7)(C) and (b)(7)(F), id., Ex. G at 2. On appeal, the OIP affirmed the DEA’s

withholding but under FOIA exemptions (b)(2), (b)(7)(C), (b)(7)(D), (b)(7)(E) and (b)(7)(F). Id.,

Ex. J.1

                                    II. LEGAL STANDARD

          Under Rule 56(c)(2), summary judgment is appropriate if “the pleadings, the discovery

and disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law.” When ruling on a

Rule 56 motion, the Court must view the evidence in the light most favorable to the non-moving

party. Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006) (citing Reeves v. Sanderson

Plumbing Prods., 530 U.S. 133, 150 (2000)). The Court must therefore draw “all justifiable

inferences” in the non-moving party's favor and accept the non-moving party's evidence as true.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The non-moving party, however,

cannot rely on “mere allegations or denials,” Burke v. Gould, 286 F.3d 513, 517 (D.C. Cir. 2002)

(quoting Anderson, 477 U.S. at 248) (internal quotation marks omitted), for “conclusory

allegations unsupported by factual data will not create a triable issue of fact,” Pub. Citizen Health



          1
           The defendants have supplied facts about other FOIA requests the plaintiff submitted to
the DEA, see Defendants’ Statement of Material Facts Not in Genuine Dispute ¶¶ 14-15, 20-23,
but the plaintiff has limited his claim against the DEA in this action to “FOI/PA Request # 05-
0656-P DEA,” Compl. at 2, which is the request of November 16, 2005. See Defs.’ Facts ¶ 16.
The Court therefore will not address those FOIA requests that are beyond the scope of this
litigation.

                                                 3
Research Group v. FDA, 185 F.3d 898, 908 (D.C. Cir. 1999) (internal brackets and quotation

marks omitted). If the Court concludes that “the nonmoving party has failed to make a sufficient

showing on an essential element of [his] case with respect to which [he] has the burden of proof,”

then the moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).

       The FOIA requires a federal agency to release all records responsive to a request for

production. 5 U.S.C. § 552(a)(3)(A). The Court is authorized under the FOIA "to enjoin [a

federal] agency from withholding agency records or to order the production of any agency

records improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B); see Kissinger v.

Reporters Comm. for Freedom of the Press, 445 U.S. 136, 139 (1980). When a FOIA requester

files a civil action, the agency has the burden of proving that “each document that falls within the

class requested either has been produced, is unidentifiable, or is wholly exempt from the Act’s

inspection requirements.” Goland v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978), cert. denied, 445

U.S. 927 (1980) (internal citation and quotation marks omitted); see accord Maydak v. Dep’t of

Justice, 218 F.3d 760, 764 (D.C. Cir. 2000) (government has the burden of proving each claimed

FOIA exemption). The Court may award summary judgment to an agency solely on the basis of

information provided in affidavits or declarations when they describe “the documents and the

justifications for nondisclosure with reasonably specific detail, demonstrate that the information

withheld logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Military Audit Project v. Casey,

656 F.2d 724, 738 (D.C. Cir. 1981); see also Vaughn v. Rosen, 484 F.2d 820, 826 (D.C. Cir.

1973), cert. denied, 415 U.S. 977 (1974).


                                                 4
                                         III. ANALYSIS

       1. The EOUSA Records Request

       The sole issue with respect to the EOUSA request is whether its search for records

responsive to the plaintiff's FOIA request was adequate. An agency that is responding to a FOIA

request must make “a good faith effort to conduct a search for the requested records, using

methods which can be reasonably expected to produce the information requested.” Baker &

Hostetler LLP v. U.S. Dep't of Commerce, 473 F.3d 312, 318 (D.C. Cir. 2006) (citation and

internal quotation marks omitted); see also Steinberg v. U.S. Dep't of Justice, 23 F.3d 548, 551

(D.C. Cir. 1994) (stating that “[an] agency must demonstrate that it has conducted a search

reasonably calculated to uncover all relevant documents”) (internal quotation marks omitted)).

While “an agency cannot limit its search to only one record system if there are others that are

likely to turn up the information requested,” Campbell v. U.S. Dep't of Justice, 164 F.3d 20, 28

(D.C. Cir. 1998) (internal quotation marks omitted), the search “need not be perfect, only

adequate, and adequacy is measured by the reasonableness of the effort in light of the [plaintiff's]

specific request,” Meeropol v. Meese, 790 F.2d 942, 956 (D.C. Cir. 1986); see also id. at 953

(stating that “[i]t would be unreasonable to expect even the most exhaustive search to uncover

every responsive file”).

       Thus, “[t]here is no requirement that an agency search every record system” in which

responsive documents might conceivably be found. Oglesby v. U.S. Dep't of Army, 920 F.2d 57,

68 (D.C. Cir. 1990). Rather, an agency must demonstrate the adequacy of its search by providing

a “reasonably detailed affidavit, setting forth the search terms and type of search performed, and

averring that all files likely to contain responsive materials . . . were searched.” Id. “Once the

agency has shown that its search was reasonable, the burden shifts to [the plaintiff] to rebut [the


                                                  5
defendant's] evidence . . . either by contradicting the defendant's account of the search procedure

or by raising evidence of the defendant's bad faith.” Moore v. Aspin, 916 F. Supp. 32, 35-36

(D.D.C. 1996) (citing Miller v. U.S. Dep't of State, 779 F.2d 1378, 1383-84 (8th Cir. 1985)).

“Agency affidavits are accorded a presumption of good faith, which cannot be rebutted by purely

speculative claims about the existence and discoverability of other documents.” SafeCard Servs.,

Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (internal quotation marks omitted).

       Because the plaintiff was prosecuted by the USAO/NDGA, Boseker Decl. ¶ 20, staff at

that office conducted computer searches using variations of the plaintiff’s name, retrieved more

than sixteen hundred pages of material and forwarded them to the EOUSA for processing. Id. ¶

21. According to the FOIA contact at the USAO/NDGA, that “office does not control the use of

and/or payment to confidential informants, and we are not in possession of the material . . . that

Mr. Clay requested.”2 Id. Rather, such information “would be in the possession of the [DEA].”

Id. John Boseker, however, “re-reviewed the material sent by the USAO, which includes DEA

records, and located [] the same letter of February 11, 2003 summarizing the confidential



       2
           John Boseker is an Attorney Advisor at the EOUSA “specifically assigned to the
component . . . designated to administer” the FOIA. Boseker Decl. ¶ 1. His official duties
include reviewing FOIA “requests for records sought from [the] EOUSA and/or the 94 U.S.
Attorneys offices. . .; [in addition to reviewing the] searches performed in response to requests []
and [the] responses made to those requests.” Id. ¶ 4. Boseker’s “statements [contained in his
affidavit] are made on the basis of [his] review of EOUSA’s official files and records, [his] own
personal knowledge, and the information [he] acquired in performing [his] official duties.” Id. ¶
5. “A declarant in a FOIA case satisfies the personal knowledge requirement in Rule 56(e) if in
his declaration, [he] attests to his personal knowledge of the procedures used in handling [a
FOIA ] request and his familiarity with the documents in question.” Barnard v. Dep’t of
Homeland Sec., 531 F. Supp. 2d 131, 138 (D.D.C. 2008) (citations and internal quotation marks
omitted) (brackets in original). See SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C.
Cir.1991) (citing Meeropol v. Meese, 790 F.2d 942, 951 (D.C. Cir.1986)) (determining that the
person in charge of a search is “the most appropriate person to provide a comprehensive
affidavit”).


                                                 6
informant payments . . . attached in support of [the] complaint.” Id., n.3. Although this

discovery contradicts the EOUSA’s initial no-records response, it does not raise a genuine issue

of material fact with regard to the otherwise adequate search for responsive records because “the

[mere] fact that a particular document was not [initially] found does not demonstrate the

inadequacy of a search.” Boyd v. Criminal Div. of U.S. Dep’t of Justice, 475 F.3d 381, 390-91

(D.C. Cir. 2007) (citing Iturralde v. Comptroller of Currency, 315 F.3d 311, 315 (D.C. Cir.

2003); Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999)).

       It nevertheless is unclear why the EOUSA did not process the record after it was located.

An agency is obligated under the FOIA to disclose all responsive records in its custody and

control at the time of the FOIA request. McGehee v. CIA, 697 F.2d 1095, 1110 (D.C. Cir. 1983).

The fact that the plaintiff may have already an unredacted copy of the letter, see Compl., Ex. C

(docket page 16), does not discharge the EOUSA from its statutory duty. See Western Center for

Journalism v. I.R.S., 116 F. Supp. 2d 1, 10 (D.D.C. 2000) (“[I]t is unreasonable to expect even

the most exhaustive search to uncover every responsive file; what is expected of a law-abiding

agency is that the agency admit and correct error when error is revealed.”) (citation omitted).

That said, the plaintiff has proffered the responsive letter in its entirety to support his claim and

has not challenged the EOUSA’s failure to process it. The Court therefore does not find a

disputed issue of material fact arising from this omission.

       2. The DEA Records Request

       The issue with respect to the DEA request is whether the DEA properly withheld three

pages of responsive material under FOIA exemptions 2, 7(C) and 7(F). The withheld pages are

described as two one-page vouchers containing third-party identifying information and internal

codes and a one-page receipt containing the same type of information. See Little Decl., Ex. R.

(Vaughn Index).

                                                   7
       Exemption 2 of the FOIA, which shields from disclosure information that is “related

solely to the internal personnel rules and practices of an agency,” 5 U.S.C. § 552(b)(2), applies if

the information that is sought satisfies two criteria: First, such information must be “used for

predominantly internal purposes[.]” Crooker v. Bureau of Alcohol, Tobacco and Firearms, 670

F.2d 1051, 1073 (D.C. Cir. 1981); see Nat'l Treasury Employees Union v. U.S. Customs Serv.,

802 F.2d 525, 528 (D.C. Cir. 1986). Second, the agency must show either that “disclosure may

risk circumvention of agency regulation,” or that “the material relates to trivial administrative

matters of no genuine public interest.” Schwaner v. Dep't of the Air Force, 898 F.2d 793, 794

(D.C. Cir. 1990) (citations and internal quotation marks omitted). “Predominantly internal

documents the disclosure of which would risk circumvention of agency statutes and regulations

are protected by the so-called ‘high 2’ exemption. Predominantly internal documents that deal

with trivial administrative matters fall under the “low 2” exemption.” Schiller v. Nat'l Labor

Relations Bd., 964 F.2d 1205, 1207 (D.C. Cir. 1992); see Founding Church of Scientology, Inc.

v. Smith, 721 F.2d 828, 830-31 n.4 (D.C. Cir. 1983) (finding exemption of low 2 material that

merely relates to trivial administrative matters of no genuine public interest to be “automatic”).

       The DEA withheld “‘violator identifiers’ consisting of Geographical Drug Enforcement

Program (G-DEP) identifier codes,” Little Decl. ¶ 48, an internal accounting code and an internal

number under exemption 2, id. ¶50; see also Vaughn Index. G-DEP codes are internal codes

“assigned to all DEA cases at the time the case file is opened and indicate the classification of the

violator, the types and amount of suspected drugs involved, the priority of the investigation and

the suspected location and scope of criminal activity.” Little Decl. ¶ 48. The release of such

information could “thwart the [DEA’s] investigative and law enforcement efforts” because

“[s]uspects could decode [the] information and change their pattern of drug trafficking in an

effort to respond to what they determined DEA knows about them or avoid detection and

                                                 8
apprehension [by creating] alibis for suspected activities.” Id. ¶ 49. The withholding of such

information under exemption 2 is routinely affirmed, see, e.g., Lesar v. U.S. Dep’t of Justice, 636

F.2d 472, 485-86 (D.C. Cir. 1980) (informant codes are “a matter of internal significance in

which the public has no substantial interest.”); Mendoza v. Drug Enforcement Admin., 465 F.

Supp. 2d 5, 11 (D.D.C. 2006) (approving the withholding of DEA “ ‘violator identifiers’ called

G-DEP codes, NADDIS numbers, and confidential informant codes”); Albuquerque Publ. Co. v.

U.S. Dep’t of Justice, 726 F. Supp. 851, 854 (D.D.C. 1989) (stating that “informant codes plainly

fall within the ambit of exemption 2"). Similarly, the withholding of internal accounting codes

and similar numbers is routinely affirmed under the “low 2" exemption. See Moayedi v. U.S.

Customs and Border Prot., 510 F. Supp. 2d 73, 82 (D.D.C. 2007) (“ ‘Low 2' materials . . .

include . . . ‘trivial administrative data such as file numbers, mail routing stamps, initials, data

processing notations, and other administrative markings’ ”) (quoting Coleman v. FBI, 13 F.

Supp. 2d 75, 78-79 (D.D.C. 1998)) (other citation omitted). Based on the foregoing authority,

the Court finds that the DEA properly withheld its internal codes and numbers under exemption

2.

       FOIA exemption 7(C) is designed to protect the personal privacy interests of individuals

named or identified in government “records or information compiled for law enforcement

purposes,” to the extent that their disclosure “could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). Under this exemption, an

agency may withhold categorically certain information in law enforcement records if its

disclosure could reasonably be expected to constitute an unwarranted invasion of personal

privacy. U.S. Dep't of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 756,

(1989). “The records [at issue] were compiled during criminal law enforcement investigations of

the plaintiff and several third parties,” Little Decl. ¶ 52, thereby satisfying the threshold

                                                   9
requirement of exemption 7(C).3 The DEA withheld “names and other identifying information

which would reveal the identity of and disclose personal information about individuals who were

involved or associated with the plaintiff or with a law enforcement investigation,” including

“third parties, suspects, co-defendants, and confidential sources of information.” Id. ¶ 53. Such

information is “categorically” protected from disclosure under exemption 7(C) absent the

plaintiff’s showing that “a significant public interest exists for disclosure.” Kurdyukov v. U.S.

Coast Guard, ___ F. Supp. 2d ___, 2009 WL 3103779 *4-5 (D.D.C., Sept. 29, 2009).

        The plaintiff advances three reasons for disclosure, none of which is persuasive. He first

argues that a confidential informant “publicly revealed her status as an informant of the DEA

when she testified against the Plaintiff . . . in a separate criminal case.” Plaintiff’s Reply to the

Defendants’ Motion for Summary Judgment (“Pl.’s Opp’n) [Dkt. No. 20] at 2. However, under

subsection (c)(2) of the FOIA,

              [w]henever informant records maintained by a criminal law enforcement agency
      under an informant's name or personal identifier are requested by a third party according
      to the informant's name or personal identifier, the agency may treat the records as not
      subject to the requirements of this section unless the informant's status as an informant
      has been officially confirmed.

5 U.S.C. § 552(c)(2). The plaintiff has attached to the complaint portions of an unauthenticated

transcript that corroborates his general claim, but an individual does not waive privacy rights

merely by testifying at a trial. See Lewis-Bey v. U.S. Dep’t of Justice, 595 F. Supp. 2d 120, 135

(D.D.C. 2009) (finding substantial “privacy interests [] no less significant where the individual

has testified at trial”); cf. Davis v. United States Dep't of Justice, 968 F.2d 1276, 1281 (D.C. Cir.

1992) (“Even when the source testifies in open court, as did the informant in this case, he does

not thereby waive the [government's] right to invoke Exemption 7(D) to withhold . . .


        3
         The plaintiff was subsequently convicted of conspiracy and the distribution of crack
cocaine. Little Decl. ¶ 63.

                                                  10
information furnished by a confidential source not actually revealed in public.”) (citation and

internal quotation marks omitted) (brackets in original). At most, "when an informant's status

has been officially confirmed, the requirements of FOIA govern, and the agency must

acknowledge the existence of any records it holds.” Benavides v. Drug Enforcement Admin., 968

F.2d 1243, 1246 (D.C. Cir. 1992). The agency is not precluded from invoking FOIA exemptions

to withhold responsive records, however. See Benavides at 1248 ("There is no evidence that

Congress intended subsection (c)(2) to repeal or supercede the other enumerated FOIA

exemptions, or to require disclosure whenever the informant's status has been officially

confirmed.") (emphasis in original).

       The plaintiff next argues that he “has a Due Process Right under the Fifth Amendment of

the United States Constitution to discovery in all criminal cases.” Pl.’s Opp’n at 2. This

argument fails because the FOIA is not a substitute for discovery rules which govern civil and

criminal litigation where “[d]ifferent considerations” are at issue. Stonehill v. IRS, 558 F.3d 534,

538 (D.C. Cir. 2009); see also North v. Walsh, 881 F.2d 1088, 1096 (D.C. Cir. 1989)

(“Discovery limitations, civil or criminal . . . do not apply when FOIA requests are presented in a

discrete civil action.”). Because the FOIA is concerned only with the disclosure of agency

records, the requester’s identity and purpose for the disclosure are generally immaterial. See

North, 881 F.2d at 1096 (“In sum, North's need or intended use for the documents is irrelevant to

his FOIA action; his identity as the requesting party ‘has no bearing on the merits of his . . .

FOIA request.’”) (quoting U.S. Dep't of Justice v. Reporters Comm. for Freedom of the Press,

489 U.S. 749, 771 (1989)) (ellipsis in original); accord Swan v. SEC, 96 F.3d 498, 499-500 (D.C.

Cir. 1996). In addition, unlike a “constitutionally compelled disclosure to a single party” during

discovery, Cottone v. Reno, 193 F.3d 550, 556 (D.C. Cir. 1999), a FOIA disclosure is “to the

public as a whole[.]” Stonehill, 558 F.3d at 539 (citation omitted). “[T]he stakes of disclosure

                                                  11
for the agency [therefore] are greater in the FOIA context” in part because “there is no

opportunity to obtain a protective order.” Id. at 539-40. The FOIA’s “nine enumerated

exemptions are designed to protect those ‘legitimate governmental and private interests’ that

might be ‘harmed by release of certain types of information’ ” to the public at large. August v.

FBI, 328 F.3d 697, 699 (D.C. Cir. 2003) (citation omitted). Thus, “not all documents available

in discovery are also available pursuant to FOIA,” and vice versa. Stonehill, 558 F.3d at 539.

       Finally, the plaintiff argues that the requested information should be disclosed to uncover

the government’s alleged violation of 18 U.S.C. § 201(b)(3), which prohibits bribery of a

witness. See Pl.’s Opp’n at 3-4. He predicates this argument on the DEA’s alleged use of

“Rosalyn Michelle Hardy” as an informant to procure evidence and testimony against him in the

criminal proceeding. Id. at 3. But § 201 specifically states that the proscribed behavior “shall

not be construed to prohibit the payment or receipt of witness fees provided by law. . .,” 18

U.S.C. § 201(d), and 21 U.S.C. § 886(a) specifically authorizes “[t]he Attorney General . . . to

pay [drug informants from DEA funds] such sum or sums of money as he may deem appropriate.

. . .” More to the point, any personal interest the plaintiff may have in the withheld material does

not qualify as a public interest favoring disclosure under FOIA exemption 7(C).4 See Oguaju v.

United States, 288 F.3d 448, 450 (D.C. Cir. 2002), vacated and remanded on other grounds, 541

U.S. 970 (2004), reinstated, 378 F.3d 1115 (D.C. Cir. 2004) (the public interest in disclosure

“does not include helping an individual obtain information for his personal use” to overturn a

criminal conviction); accord Boyd, 475 F.3d at 388 (“[A] single instance of a Brady violation in



       4
         Because the DEA properly invoked exemption 7(C), the Court will not address the
DEA’s argument that it properly invoked exemption 7(F) to withhold the same information. See
Memorandum of Points and Authorities in Support of Defendants’ Motion for Summary
Judgment [Dkt. No. 18-1] at 17-18.


                                                 12
Boyd's case would not suffice to show a pattern of government wrongdoing as could overcome

the significant privacy interest at stake.”) (citations omitted).

        Having determined that the DEA properly invoked the aforementioned FOIA exemptions,

the Court must now determine whether it properly withheld the three pages of responsive records

in their entirety. See Kurdyukov, ___ F. Supp. 2d at ___, 2009 WL 3103779 *7 (citations

omitted). An agency may withhold entire documents when the “‘exempt and nonexempt

information are ‘inextricably intertwined,’ such that the excision of exempt information would . .

. produce an edited document with little informational value.’” Mays v. DEA, 234 F.3d 1324,

1327 (D.C. Cir. 2000) (quoting Neufeld v. IRS, 646 F.2d 661, 666 (D.C. Cir. 1981)). William

Little states that he “personally reviewed [the three DEA forms] to determine whether any

reasonable segregable information exists that could be released.” Little Decl. ¶¶ 64, 67-68. He

found that the plaintiff’s name appeared nowhere on the forms and that “[a]fter withholding all

exempt information, no useful information regarding how the Government conducts business or

the performance of DEA and its responsibility under the law would remain.” Id. ¶¶ 67, 68.

Based on Little’s representation and the accompanying Vaughn Index (Ex. R.), the Court finds

that the DEA properly withheld the three responsive pages in their entirety.

                                        IV. CONCLUSION

        For the foregoing reasons, the Court finds that no triable issue exists concerning the

defendants’ responses to the plaintiff’s FOIA requests and further finds that the defendants are

entitled to judgment as a matter of law.5

                                                ________s/________________
                                                Reggie B. Walton
Date: January 29, 2010                          United States District Judge


        5
            A separate Order accompanies this Memorandum Opinion.

                                                  13